Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163197                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  IRENE HOMRICH, DENNIS HOMRICH,                                                                        Elizabeth M. Welch,
  and DOUGLAS HOMRICH                                                                                                 Justices
           Plaintiffs-Appellants,
                                                                     SC: 163197
  v                                                                  COA: 353217
                                                                     Ottawa CC: 18-005579-NZ
  TAMARA ANDERSON,
             Defendant-Appellee.
  _______________________________________/

         On order of the Chief Justice, the application for leave to appeal is DISMISSED
  with prejudice and without costs for the reason that it was not timely filed with this Court,
  having been submitted more than 42 days after the Court of Appeals’ order denying the
  motion for reconsideration. MCR 7.305(C)(2)(c).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 30, 2021

                                                                               Clerk